Citation Nr: 1531586	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-29 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for service-connected depressive disorder.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John R. Worman, Esq.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to March 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's record found that relevant VA treatment records from September 2010 through March 2011, and since September 2012, are outstanding.  As any records of VA evaluations or treatment are pertinent to the claims for increased ratings, and because VA treatment records are constructively of record, they must be sought.  

Additionally, the Veteran was most recently afforded a VA examination to assess his service-connected depressive disorder in December 2012.  At that time, he reported that he had moved to Kentucky to take care of his ailing mother and father.  However, his most recent psychiatric evaluation in August 2013 by H. H., a private psychologist, indicates that the Veteran is now being cared for by his mother and brother and that he "continues to emotionally and physically deteriorate."  Notably, the most recent VA examination for his service-connected low back disability and left lower extremity radiculopathy was in March 2011.  As it has been approximately 2 years since the Veteran's most recent psychiatric evaluation which suggests that his depressive disorder and other service-connected disabilities "continue[] to...deteriorate" since his most recent examinations, a remand is necessary to assess the current severity of his depressive disorder and to obtain a medical opinion regarding the combined impact of his service-connected disabilities on occupational functioning.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must secure any and all medical records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for his service-connected disabilities from September 2010 through March 2011, and since September 2012.  

2. Thereafter, the AOJ should arrange for appropriate examinations and medical opinions to:

a. Assess the current severity of his service-connected depressive disorder; and 
b. Describe, in detail, the functional impairment caused solely by his service-connected disabilities (depressive disorder, degenerative joint disease of the lumbar spine, and left lower extremity radiculopathy).  

The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation (to include an orthopedic examination, if necessary) must be completed.  All findings should be described in detail.  The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record, arrange for any further development suggested, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




